Per curiam.
Respondent Barbara J. Loudon was charged with violating Standards 4, 22, 44, 45, 61, 65 and 68 of State Bar of Georgia Rule (hereinafter “Bar Rule”) 4-102. A special master was appointed. The Respondent was personally served with a notice of the Formal Complaint and other pleadings, but failed or refused to file an answer as required by Bar Rule 4-212 (a) and neither requested nor obtained an extension of time therefor as provided by Bar Rule 4-212 (a). Accordingly, the State Bar filed a motion for default, requesting the special master to enter an order deeming each and every allegation of fact and each disciplinary infraction as admitted and to enter findings of fact and conclusions of law that the Respondent had violated each of the Standards as alleged in the Formal Complaint. A hearing was held at which the Respondent appeared pro se, admitted that she had been served and had not answered and asserted for the first time a claim of illness, unsupported by any evidence. Following a period set by the special master for the Respondent to submit documentation of her illness (none was submitted), the special master entered findings of fact and law against the Respondent as requested by the State Bar and entered an order granting a default judgment in favor of the State Bar.
Subsequent to final action by the State Disciplinary Board Review Panel the Respondent filed a petition for voluntary surrender of her license pursuant to Bar Rule 4-104. Therein she admitted that her *839competency was impaired by physical and mental disability which warranted her removal from practice and waived her rights to a hearing as provided by Bar Rule 4-104. The State Bar responded that it had no objection and the special master supplemented his report, based on the Respondent’s unopposed petition, and recommended that her petition for voluntary surrender be accepted. The review panel concurred in the findings and conclusions of the special master and has recommended that the Respondent’s petition for voluntary surrender of license be accepted, based upon her physical and mental impairment warranting removal pursuant to Bar Rule 4-104 (a).
Decided March 8, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
In light of the report and recommendation of the special master, as incorporated in the report of the review panel and its recommendation, we hereby grant the petition of Respondent Barbara J. Loudon for the voluntary surrender of license.

Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.